Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 1 of 40




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, ET AL.,  )
                                   )
          Plaintiffs,              )
                                   )         CV No. 20-3010
       vs.                         )         Washington, D.C.
                                   )         November 18, 2020
GOOGLE LLC,                        )         11:34 a.m.
                                   )
          Defendant.               )
___________________________________)


                      TRANSCRIPT OF
     STATUS CONFERENCE VIA TELECONFERENCE PROCEEDINGS
            BEFORE THE HONORABLE AMIT P. MEHTA
               UNITED STATES DISTRICT JUDGE


APPEARANCES:

For the Plaintiffs:              Kenneth M. Dintzer
                                 Adam Severt
                                 Daniel Principato
                                 Craig Conrath
                                 U.S. DEPARTMENT OF JUSTICE
                                 1100 L Street, NW
                                 Washington, D.C.
                                 (202) 307-0340
                                 Email:
                                 kenneth.dintzer2@usdoj.gov

                                 Elizabeth Skjelborg Jensen
                                 Ryan Sandrock
                                 Thomas Greene
                                 U.S. DEPARTMENT OF JUSTICE
                                 450 Golden Gate Ave
                                 Suite 10-0101
                                 San Francisco, CA 94102
                                 (415) 583-9211
                                 Email:
                                 Elizabeth.Jensen@usdoj.gov
Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 2 of 40




APPEARANCES CONTINUED:

For Plaintiff
State of Florida:                R. S. Palmer
                                 FL ATTORNEY GENERAL
                                 Pl-01 The Capitol
                                 Tallahassee, FL 32399-1050
                                 850-414-3847
                                 Email:
                                 scott.palmer
                                 @myfloridalegal.com

For Plaintiff
Commonweath of Kentucky:         Justin Clark
                                 OFFICE OF THE
                                 ATTORNEY GENERAL
                                 Commonwealth of Kentucky
                                 1024 Capital Center Drive
                                 Suite 200
                                 Frankfort, Kentucky 40601
                                 (502) 696-5300
                                 justin.clark@ky.gov

For Plaintiff
State of Indiana:                Matthew Michaloski
                                 Scott Barnhart
                                 Deputy Attorney General
                                 OFFICE OF THE
                                 ATTORNEY GENERAL
                                 State of Indiana
                                 Indiana Government
                                 Center South
                                 Fifth Floor
                                 302 West Washington Street
                                 Indianapolis, IN 46204
                                 (317) 232-6309
                                 Erica.Sullivan@atg.in.gov

For Plaintiff
State of Mississippi:            Elisabeth Hart Pepper Martin
                                 OFFICE OF THE
                                 ATTORNEY GENERAL/MS
                                 Consumer Protection
                                 550 High Street
                                 Jackson, MS 39201
                                 601-359-4223
                                 Email: hart.martin@ago.ms.gov
Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 3 of 40




APPEARANCES CONTINUED:

For Plaintiff
State of Missouri:               Kimberley G. Biagioli
                                 OFFICE OF THE ATTORNEY
                                 GENERAL/MO
                                 Consumer Protection Division
                                 615 E 13th Street
                                 Suite 401
                                 Kansas City, MO 64106
                                 816-889-3090
                                 Email:
                                 kimberley.biagioli@ago.mo.gov

For Plaintiff
State of Montana:                Mark Mattioli
                                 Chief
                                 OFFICE OF
                                 CONSUMER PROTECTION
                                 OFFICE OF THE
                                 ATTORNEY GENERAL
                                 State of Montana
                                 P.O. Box 200151
                                 555 Fuller Avenue
                                 2nd Floor
                                 Helena, MT 59620-0151
                                 mmattioli@mt.gov

For Plaintiff
State of North Carolina:         Rebecca M. Hartner
                                 Assistant Attorney General
                                 OFFICE OF THE
                                 ATTORNEY GENERAL
                                 State of South Carolina
                                 1000 Assembly Street
                                 Rembert C. Dennis Building
                                 P.O. Box 11549
                                 Columbia, SC 29211-1549
                                 (803) 734-3970
                                 rhartner@scag.gov
Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 4 of 40




APPEARANCES CONTINUED:

For Plaintiff
State of Texas:                  Bret Fulkerson
                                 OFFICE OF THE
                                 ATTORNEY GENERAL
                                 State of Texas
                                 300 West 15th
                                 Austin, Texas 78701
                                 (512) 936-1674
                                 Bret.Fulkerson@oag.texas.gov

For the Defendant:               John E. Schmidtlein
                                 WILLIAMS & CONNOLLY LLP
                                 725 12th St., NW
                                 Washington, D.C. 20005
                                 (202) 434-5000
                                 Email: jschmidtlein@wc.com

                                 Franklin M. Rubinstein
                                 Susan Creighton
                                 WILSON SONSINI
                                 1700 K Street, NW
                                 5th Floor
                                 Washington, D.C. 20012
                                 (202) 973-8800
                                 Email: frubinstein@wsgr.com
                                 Email: screighton@wsgr.com

                                 Mark S. Popofsky
                                 ROPES & GRAY LLP
                                 2099 Pennsylvania Avenue, NW
                                 Washington, D.C. 20006
                                 (202) 508-4624
                                 Email:
                                 mark.popofsky@ropesgray.com
Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 5 of 40




APPEARANCES CONTINUED:

For Non-Party Sonos, Inc:        John A. Jurata, Jr.
                                 ORRICK,
                                 HERRINGTON & SUTCLIFFE, LLP
                                 1152 15th Street, NW
                                 Washington, D.C. 20005
                                 (202) 339-8504
                                 Email: jjurata@orrick.com

For Non-Party Oracle:            Stephen M. Nickelsburg
                                 CLIFFORD CHANCE US LLP
                                 2001 K Street, NW
                                 Washington, D.C. 20006
                                 (202) 912-5108
                                 Email:
                                 steve.nickelsburg
                                 @cliffordchance.com

For Non-Party
DuckDuckGo, Inc.:                Megan Gray
                                 DUCKDUCKGO, INC
                                 20 Paoli Pike
                                 Paoli, PA 19301
                                 (202) 265-2738
                                 Email: megan@duckduckgo.com

Court Reporter:                  William P. Zaremba
                                 Registered Merit Reporter
                                 Certified Realtime Reporter
                                 Official Court Reporter
                                 U.S. Courthouse
                                 333 Constitution Avenue, NW
                                 Room 6503
                                 Washington, D.C. 20001
                                 (202) 354-3249
                                 WilliamPZaremba@gmail.com

Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 6 of 40

                                                                          6

1                         P R O C E E D I N G S

2               THE COURT:   Hi.   Good morning, everyone.

3               DEPUTY CLERK:    Good morning, Your Honor.      This is

4    Civil Action 20-3010, United States of America versus

5    Google LLC.

6               Kenneth Dintzer, Thomas Greene, Elizabeth Jensen,

7    Adam Severt, Diana Aguilar, Daniel Principato, Ryan

8    Sandrock, Craig Conrath on behalf of the United States of

9    America.

10              R. Scott Palmer on behalf of the State of Florida.

11              Matthew Michaloski and Scott Barnhart on behalf of

12   Indiana.

13              Justin Clark for Kentucky.

14              Kimberley Biagioli and Hart Martin for Missouri.

15              Mark Mattioli for Montana.

16              Rebecca Hartner for North Carolina.

17              Bret Fulkerson for Texas.

18              And John Schmidtlein, Franklin Rubinstein,

19   Mark Popofsky, and Susan Creighton on behalf of Google.

20              Also on the line are John Jurata for Non-Party

21   Sonos, Inc; Stephen Nickelsburg for Non-Party Oracle; and

22   Megan Gray for DuckDuckGo, Inc.

23              THE COURT:   Okay, Counsel.     Good morning to all of

24   you.   I hope you and your families are doing well and are

25   safe and healthy.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 7 of 40

                                                                         7

1              All right.    So we're back again this morning for a

2    status hearing and to see where things stand, and then, more

3    importantly, think about how we continue to move forward in

4    this case.

5              Most importantly since we were last together,

6    Google did file notice, as they had indicated they would, as

7    to whether they would answer or move to dismiss.         And they

8    had indicated that they are not going to move to dismiss.

9    So they will be answering the complaint; I believe the

10   deadline for that is sometime in mid-December.

11             From our last hearing, we have a couple of -- we

12   have one deadline that is still yet to come, and then we've

13   got one that's sort of passed us or at least an issue that

14   still needs to be resolved.

15             The parties' initial disclosures are due in a

16   couple days.

17             And then there's the issue of the protective

18   order, which I received some additional -- or I received

19   position papers from the parties, third parties that asked

20   for some additional time.     So those are now due on the 20th.

21   So that's kind of the state of play in terms of where we are

22   on the schedule.

23             The one issue I wanted to raise with the parties,

24   and this is not to say that the parties themselves might not

25   have others, is the Rule 16.3 statement that ought to be
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 8 of 40

                                                                         8

1    prepared by the parties as a framework for discovery going

2    forward.   I wanted to talk about that a little bit today.

3    I want to obviously talk about resolution of the

4    protective-order issues, although I don't intend to hear the

5    issues on the merits today, to afford the third parties time

6    to get their filings in.

7               So before we sort of launch forward, let me ask

8    the parties whether there are any issues that they want to

9    raise before we turn to the few items that I had on my

10   agenda.

11              MR. DINTZER:   For the Department of Justice,

12   Kenneth Dintzer, Your Honor.

13              We don't have any issues that we want to raise.

14              I do have -- at the last status conference, the

15   Court asked about whether other states might be filing a

16   complaint.   And I don't have a definitive answer, but I do

17   have some more information.     So I at least wanted to update

18   my answer from last time, if that would please the Court.

19              THE COURT:   That would be helpful.

20              Thanks, Mr. Dintzer.     That might affect some of

21   what we need to talk about in terms of scheduling.         So I'm

22   happy to hear from you.

23              MR. DINTZER:   So on October 20th, the following

24   states, Iowa, Nebraska, Colorado, Tennessee, New York,

25   North Carolina, and Utah, issued a statement that they plan
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 9 of 40

                                                                       9

1    to conclude parts of their Google investigation in the

2    coming weeks.    And, of course, that was said in October --

3    on October 20th, but my understanding is that that holds

4    true.

5              And that if they plan to -- if they decide to file

6    a complaint, they're going to include a motion to

7    consolidate that case with this case, and it is their intent

8    to litigate the consolidated case cooperatively.

9              So that's -- I can't speak definitively, but

10   I understand -- my understanding is that that statement that

11   they made on October 20th is still vibrant today, and so

12   I just wanted to give the Court that information.

13             THE COURT:    Okay.

14             Maybe I misheard you, Mr. Dintzer.        I thought I

15   heard you say that those states had indicated they were

16   wrapping up their investigation and were not going to seek

17   to press additional charges; but then at the same time,

18   I thought I heard you say that they might seek to --

19             MR. DINTZER:    If I said that, Your Honor,

20   I completely misspoke.    And I don't want to make news and

21   chatter, so...

22             THE COURT:    No, I may have misheard you.

23             MR. DINTZER:    Let me clarify.

24             They plan to conclude parts of their Google

25   investigation in the coming weeks, so that's the first
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 10 of 40

                                                                         10

1    thing.

2               The second thing is, if they decide to file a

3    complaint -- because when they made this statement, they

4    were finishing their investigation, so they hadn't decided.

5    But if they decide to file one, that they plan to include a

6    motion to consolidate that complaint with ours so that that

7    would bring it potentially before the Court.

8               THE COURT:    I see.

9               MR. DINTZER:    And along those lines, if that

10   happened, they would plan to litigate the consolidated case

11   cooperatively.

12              THE COURT:    Okay.

13              MR. DINTZER:    So that was a forward-looking

14   statement from them, and I just wanted to relay that to the

15   Court.

16              THE COURT:    Okay.    Understood.

17              When you said "conclude," I took it to mean more

18   than just simply it's coming to an end.         I took it to mean

19   that they were not going to press forward with any

20   additional litigation.

21              But okay.    Well, that's helpful.     Thank you,

22   Mr. Dintzer.

23              Mr. Schmidtlein, anything you want to raise before

24   we turn to some of the issues that I wanted to discuss with

25   the parties?
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 11 of 40

                                                                       11

1               MR. SCHMIDTLEIN:      No, Your Honor.

2               THE COURT:    Okay.

3               So I think, you know, typically, we await the

4    answer for the parties to begin the process of engaging in

5    the Rule 16.3 statement that our local rules require you to

6    file in advance of the first Initial Scheduling Conference.

7    You know, from my perspective, I'd like to see the parties

8    get started with that, if you have not already.

9               I will say that our Local Rule 16.3 is, in all

10   candor, probably not best designed for a case like this.

11   I was looking at it again this morning, and, frankly, the

12   vast majority of the items on that -- in that rule that the

13   parties are asked to respond to, frankly, just are not

14   likely to be relevant here, but, nevertheless, are there and

15   ought to be answered, but -- even if sort of summarily.

16              But, you know, the sort of core inquiries that

17   parties are required to make and that, I think, would be

18   most applicable here are those that are set forth in 8 and,

19   9, those aspects of the rule that concern scope of

20   discovery, length of discovery, limitations on modes of

21   discovery, limitations or any requirements or modifications

22   regarding the rules of expert disclosures.

23              And, you know, I don't know whether the parties

24   have talked through what they see here to be the sort of

25   time horizon for discovery, but, obviously, you know, the
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 12 of 40

                                                                       12

1    sooner the parties are prepared to have those discussions,

2    at least as an initial matter, we can start pulling together

3    what looks like a schedule here and put that schedule in

4    place relatively quickly.     I know both sides are anxious to

5    get started with discovery.      And, of course, I recognize

6    that I have to resolve the protective-order issue before

7    that is done; but, nevertheless, I wanted to encourage the

8    parties or ask the parties to get started with that.

9               You know, I pulled -- and you all may have already

10   done this -- there was an initial submission made by the

11   parties concerning scope of discovery and scheduling in

12   Sysco -- I pulled that.     And for a whole host of reasons

13   that I know both sides are very aware of, that was a

14   different case, it was on a different schedule, a larger

15   case, had to move very fast, and so a lot of those

16   considerations are absent here.      But nevertheless, we'll

17   look back at that report that was provided.

18              You know, the parties did, in that case, discuss a

19   number of issues that I think would be useful to include in

20   a 16.3 report, including things such as limitations on

21   expert disclosures, limits on number of admissions and

22   requests for interrogatories; you know, whether the parties

23   would resolve disputes on business records, could do that

24   quickly.

25              And then obviously, we're going to have to deal
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 13 of 40

                                                                             13

1    with the question of depositions, the number of depositions,

2    how those depositions are going to be affected by COVID,

3    which, you know, I think is going to affect how things

4    unfold in this case, at a minimum, for the next six months,

5    if not longer.

6               So, you know, I wanted to make those initial

7    observations and then sort of get everybody's reactions and

8    see if we can kind of set a schedule by when I can expect

9    the parties to have met and conferred and provided something

10   to me to consider.

11              MR. SCHMIDTLEIN:     Your Honor, this is John

12   Schmidtlein for Google.

13              That's very, very helpful to us.

14              The parties have, I think, begun some informal

15   discussions along these topics.

16              The Department -- the plaintiffs have sent us a

17   draft schedule and have sent us a variety of at least their

18   initial views for discussion on some of these topics.             And

19   we are considering those and we'll be getting the markup

20   back to them.    So I think the parties are absolutely in tune

21   with your thinking in terms of moving forward and trying to

22   come to as many agreements as we can in terms of the

23   scope-of-discovery issues and potentially scheduling as

24   well.

25              I think the parties have worked cooperatively
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 14 of 40

                                                                       14

1    together these last few weeks with respect to the protective

2    order.   And as Your Honor can probably see, you know, we've

3    agreed on the vast majority of the provisions in the

4    protective order.    We obviously still have some disputes

5    that Your Honor is going to have to resolve, but I would

6    absolutely expect and anticipate that we will make similar

7    forms of progress on the issues that you've raised.

8               One thing that I do want to get -- there are a

9    couple of things I want to get guidance from Your Honor on

10   this morning.

11              In trying to evaluate and come up with a schedule

12   here, you know, the piece that is difficult for us, and

13   continues to be difficult for us to assess, is the degree

14   and volume and the particulars around the third-party

15   discovery that the government conducted during its

16   investigation.

17              We have asked for, you know, a list of all of the

18   parties; we want that information as quickly as possible;

19   we've asked for it on an outside-counsel-only basis so we

20   can begin reviewing and understanding that material, as we

21   think it's going to affect the timing and the scope of

22   discovery, because we don't know very much about that

23   third-party investigation that the government conducted.

24              To date, the government has informed us that they

25   had produced to them roughly 1.5 million documents, but we
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 15 of 40

                                                                          15

1    don't know sort of the full array of parties.         We obviously

2    know there are a number of parties who have appeared and

3    want to be heard in connection with the protective-order

4    issue.   And so we know that there are at least eight third

5    parties that have provided information.        But we don't know

6    how much each of them provided.        We don't have any insight

7    into any of those issues.     And I think those are going to be

8    important issues for us to understand as we think about the

9    amount of time that will be necessary for taking discovery

10   in this case.

11              So we would ask --

12              THE COURT:    Mr. Schmidtlein --

13              MR. SCHMIDTLEIN:     Yes.

14              THE COURT:    -- if I can interrupt.

15              And maybe Mr. Dintzer is in the best position to

16   answer this but:    Did the government, in addition to

17   receiving documents in this case, depose folks under oath as

18   part of its investigation?

19              MR. DINTZER:    This is Kenneth Dintzer, Your Honor.

20              As we have informed that -- we sent an email.

21   They asked us some questions, and we sent an email to

22   provide them some information.      And as we have informed

23   them, we did not do third-party depositions in this

24   investigation.

25              And, of course, Google knows how many depositions
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 16 of 40

                                                                         16

1    we did of them, so they have an understanding of exactly how

2    many depositions we've done.

3               THE COURT:    Okay.

4               MR. DINTZER:    And it's --

5               THE COURT:    And what about -- I'm sorry to

6    interrupt.

7               And what about sworn statements, sworn

8    declarations or affidavits?

9               MR. DINTZER:    They didn't ask for that.

10              And off the top of my head -- I hate to --

11   I don't think we have any, but I may be wrong.         So I don't

12   want to say that definitively.      But we did provide them with

13   the volume.

14              And let me just clarify just so that -- we

15   provided Google with the volume -- an approximate volume of

16   what we believe are the producible elements of the

17   investigation.

18              And just so that we're clear, and the defendants

19   know this but just to make sure the Court understands, the

20   investigation, Your Honor, in this case, which lasted

21   something south of a year, but it was very broad and it

22   involved a number of subjects, several of which have nothing

23   to do with the case that we've -- that is alleged in our

24   complaint.

25              And so when we talk about the investigation, it's
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 17 of 40

                                                                       17

1    important to talk about the investigation on the elements in

2    our complaint, as opposed to other aspects of the

3    investigation which have no bearing on the elements of our

4    complaint.

5                And so what we received from third parties is

6    larger by -- not by a lot but by some -- than we believe is

7    going to be producible in this case because of relevance.

8    So there are other subjects that just aren't a part of this

9    case.

10               And so just -- and I wanted to bring that to the

11   Court's attention.    Mr. Schmidtlein obviously knows this

12   because he's been involved and he knows the other aspects of

13   the case.    But I wanted to make sure that the Court

14   understands, this is not like a merger case where the entire

15   investigative file was about the merger, and so there's a

16   one-to-one correlation.      That's simply not the case here.

17               THE COURT:    Yeah.   That's actually -- Mr. Dintzer,

18   that's helpful to sort of point that out.        And, you know,

19   that's obviously another difference between this case and

20   the merger context.      But it's helpful and thank you for the

21   reminder.

22               You're right.    I mean, I think last time we were

23   together, I was, perhaps, too blithe in my contention that

24   Google is going to want to have the entire investigative

25   file.   And I hadn't really thought through that there may be
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 18 of 40

                                                                       18

1    more or there is, in fact, more in the investigative file

2    than what might be permitted under the bounds of relevance

3    under Rule 26.

4                All right.   Well, that's helpful.

5                So, Mr. Schmidtlein, I interrupted you, and

6    I think you were either going to make a few other points

7    about third-party discovery and what you felt would be

8    helpful in learning in order to shape the schedule here.

9                MR. SCHMIDTLEIN:    Yes, Your Honor.

10               I just think that we need to get access to that

11   material.    We need to know more about the contours of that

12   material, not just its 1.5 million documents, which this is

13   sort of the first time -- I didn't know what that referred

14   to, if that referred to everything that was part of the

15   investigation or what the Department is, I suppose, right

16   now unilaterally claiming is relevant to the litigation.

17               Again, I don't have insight, I'm not in a position

18   to validate or contest any of that, because I don't have

19   access to any of that information.       So we do want to learn

20   the basic information about these things before we're asked

21   to commit to a schedule, commit to limitations on different

22   forms of -- different --

23               THE COURT:   Mr. Schmidtlein, short of getting your

24   hands on the documents, you know, what information do you

25   think you need that would help inform you about making some
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 19 of 40

                                                                        19

1    preliminary assessments about length of discovery and the

2    like?

3               MR. SCHMIDTLEIN:     Sure.

4               And, Your Honor, to be sure --

5               THE COURT:    And, look -- hang on.

6               And I recognize that once you actually receive the

7    material, your initial -- your preliminary assessments are

8    subject to change, I understand that.       But just at least at

9    this point, it would be helpful to know what you think you

10   need.

11              MR. SCHMIDTLEIN:     It would be very helpful to get

12   copies of any CIDs, subpoenas, requests for voluntary

13   information; in other words, what types of pre-complaint

14   discovery requests did the government make of the third

15   parties; what correspondence or back and forth with those

16   third parties that would have limited potentially the scope

17   of any such requests; and then the volume of information

18   produced by a particular third party would give me much

19   better insight into whether the discovery the government has

20   taken largely will accomplish what we all need for purposes

21   of litigation, or whether it looks like the government's

22   pre-complaint discovery isn't close to being what's going to

23   be required and we're going to have to start much closer

24   to -- from scratch.     I think that basic information, which

25   should not be difficult or onerous for the government to
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 20 of 40

                                                                       20

1    produce, would be very helpful.

2                I also expect, obviously, that when I see their

3    initial disclosures on Friday, I'm assuming these are going

4    to be very real, fulsome disclosures; that they are going to

5    identify the individual third parties that they intend to

6    rely upon to prove their case here.

7                THE COURT:   So, Mr. Dintzer, let me turn to you

8    and ask -- and get your reaction and response to, in

9    particular, Mr. Schmidtlein -- I mean, I hear

10   Mr. Schmidtlein essentially asking for maybe sort of three

11   items; one is a list of the third parties to whom -- or from

12   whom information was received; secondly, the volume of

13   information received from each of those third parties; and,

14   thirdly, copies of any document requests, whether subpoena

15   or some other form, directed to those third parties.

16               I mean, is that something -- what's the

17   government's view on its obligation to produce that

18   material?

19               MR. DINTZER:   So, Your Honor, as we said last

20   time, we believe that all of this should happen under the

21   Federal Rules.

22               And so our take would be that those would be

23   things we would certainly expect to see in a document

24   request or an interrogatory on the first day of discovery,

25   and we would be prepared to respond to quickly, because we
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 21 of 40

                                                                          21

1    anticipate those.

2               The second point is that, for the most part,

3    defendants in federal courts don't have that information

4    when negotiating out a case-management order.         I never have

5    that information when I'm in the defendant's chair.          And

6    it's really not anticipated by the Federal Rules, other than

7    disclosures.   And, of course, to Mr. Schmidtlein's comment,

8    we, of course, plan to do very fulsome disclosures on Friday

9    of people with information that we might choose to rely upon

10   for trial.

11              And so what I would say is that the best way for

12   us to proceed would be to get the case-management order in

13   place as quickly as possible, which is why, on November 3rd

14   or 4th, we sent a draft of the case-management order to the

15   defendants with the interest of moving this along as quickly

16   as possible.

17              And so our take is that we should set a date for

18   the case-management order to be agreed to by the parties.

19   And I think what we'd really want to do is we want to make

20   sure that it's -- I'm sorry, Your Honor, did you have a

21   comment?

22              THE COURT:    No.   I was just going to ask -- and,

23   look, I take your point.

24              And I was wondering, in the ordinary course, would

25   the government produce or object to producing the subpoenas
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 22 of 40

                                                                         22

1    or the CID requests or whatever form these requests or

2    records were made in?

3               MR. DINTZER:    No.

4               THE COURT:    No.   Okay.

5               MR. DINTZER:    No.

6               I mean, the truth is, what Mr. Schmidtlein is

7    asking for is not unreasonable.        And so I don't want to

8    portray that as -- you know, that this is -- that this is

9    really -- the three things that he's asking for are not

10   unreasonable and not an enormous list.        So I don't want to

11   pretend that they are.

12              So I just think that it's -- to be equally fair,

13   it's not something that -- we told him how many documents

14   there are.    On Friday, he's going to see a list that, quite

15   honestly, will extend over 100 witnesses, more than, we

16   haven't finished yet, but more than 100 potential witnesses,

17   people with information that may be useful.        And so he will

18   have all the information that the federal rules imagine, but

19   it's not --

20              I will tell the Court, just as sort of a spoiler

21   alert, that we are hoping for a full-blooded discovery in

22   this case; that that is the anticipation of sort of --

23   I mean, that's the nature of a case like this and that's our

24   expectation.    So obviously we're going to work with the

25   defendants on this.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 23 of 40

                                                                       23

1               But with respect to the question of whether some

2    discovery is necessary, as Mr. Schmidtlein suggested,

3    I think that that's -- I mean, we've done no depositions of

4    third parties, as he knows; and obviously, those are going

5    to be a big part of the case.      And certainly, there's going

6    to be more -- a greater need for documents and the like,

7    both from the defendant and from third parties.

8               And so just to let the Court know sort of where

9    we're going and what our hopes and expectations are with

10   respect to discovery going forward.

11              THE COURT:    Okay.

12              Well, look, I think, you know, based on what I'm

13   hearing from Mr. Dintzer, Mr. Schmidtlein, I think you are

14   going to -- it seems like you're going to have a pretty good

15   window into the government's case, or at least what they've

16   collected as part of their investigation, when you get these

17   disclosures.

18              I mean, if you're going to get the names of 100

19   potential witnesses, that ought to give you a pretty good

20   sense of how broadly the government's investigation has been

21   and you'll be able to really identify who some of these

22   third parties are.    That won't necessarily give you the

23   answers about volumes and specific requests, but certainly,

24   I think, should give you a good sense of the breadth of the

25   investigation and who's been asked to provide information.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 24 of 40

                                                                       24

1               So what is a realistic timetable, then, for

2    everyone to be able to get to a point where you have

3    sufficiently met and conferred, hopefully reached agreement

4    on most issues, but perhaps there may be some disputes that

5    I'll need to resolve?

6               Today's November 18th.      Next week is a holiday.

7    What is reasonable?

8               And, of course, I've got to resolve the initial

9    disclosure issue as well.     And those third-party submissions

10   are going to be made by Friday.      And I will certainly try

11   and get that resolved as quickly as possible.

12              MR. DINTZER:    The government would suggest,

13   Your Honor, that the goal would be to have the

14   case-management order in place sort of contemporaneous with

15   the defendant's filing of an answer.

16              So if we work through what we can, and, you know,

17   maybe we can get the whole thing put together by, say, the

18   15th of December and then put the other issues in front of

19   the Court, to the extent we can, with the hope of getting

20   them resolved in the week or two thereafter so that by the

21   end of -- you know, at the time of the answer or very

22   shortly thereafter, we can have that case-management order

23   in place, I think that's a reasonable time and to give the

24   parties a chance to sort of go back and forth and make sure

25   that we squeeze every agreement we can out of it.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 25 of 40

                                                                       25

1                THE COURT:   Okay.

2                Mr. Schmidtlein, what's your view in terms of

3    timing?

4                MR. SCHMIDTLEIN:     Well --

5                THE COURT:   Well, let me just say the only concern

6    I have is, if you all wait until the 14th, that doesn't

7    leave a lot of time necessarily, because I'd like to get a

8    case-management order in place before the holidays.

9                So, you know, if you've got something done, a

10   proposal to me, by the 11th, I think that would leave us

11   about ten business days -- well, a little bit less than ten

12   business days -- for me to consider and deal with any

13   disputes that you aren't able to resolve, and I can get the

14   parties in here before people are distracted by the

15   holidays.

16               So if I ask for something by the 11th,

17   Mr. Schmidtlein, is that reasonable in terms of the

18   timetable?

19               MR. SCHMIDTLEIN:     Absolutely, Your Honor.

20               THE COURT:   Okay.

21               All right.   So what we'll look forward to is for

22   you all to file essentially sort of a proposed -- sort of a

23   modified Rule 16.3 statement by December the 11th that not

24   only addresses what the rule requests, but any -- you know,

25   but the additional -- some of the additional issues that I
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 26 of 40

                                                                       26

1    identified that, I think, will be apparent and obvious as

2    you all are going through this and you all will have a

3    better sense better than I will of some of what you'll need

4    to address and put forward to me.

5                All right.   The only other issue that I wanted to

6    just flag, and I don't know that we need to spend a lot of

7    time on it today, is the expert reports, and then I suspect

8    they have either been prepared or are sort of being

9    prepared.

10               And I just wanted to let the parties know that at

11   some point in this -- in the life of this case, I am going

12   to ask to see and read these expert reports in advance of

13   any trial in this case.

14               You know, I found in Sysco that -- I did that, I

15   asked for the expert reports in advance, read them, and it

16   put me in a much better position to be able to ask

17   intelligent, or at least what I thought were intelligent,

18   questions, I'll let someone else decide whether they were

19   intelligent or not, but questions that I needed to ask in a

20   way that would be helpful to me of these experts.

21               And so, you know, I know that these disclosures

22   are well into the future, but I just want to sort of put in

23   the part -- plant the seed in the parties' minds that I will

24   be asking for these and thinking through the best way to

25   make that presentation to me.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 27 of 40

                                                                        27

1                My request in Sysco took, I think, everyone by

2    surprise.    And so what I received were the full expert --

3    you know, the Rule 26 expert disclosures, which were

4    extremely voluminous and dense and sometimes just hard to

5    digest.

6                And so whether you all want to think about a

7    modified report that's designed just for me, in lieu of a

8    full-blown disclosure report, is something to think about.

9    And, again, we certainly don't need to make any decisions

10   about that now, but I just want to plant that seed now for

11   further discussion and contemplation by the parties as they

12   move forward.

13               MR. DINTZER:   We appreciate that, Your Honor.

14               And we'll confer with the defense on making sure

15   that we get you something -- that both sides get something

16   that's really useful for the Court ahead of when you have to

17   hear the evidence.

18               THE COURT:   Okay.

19               MR. SCHMIDTLEIN:     Your Honor, this is

20   John Schmidtlein.

21               And we are -- I agree with Mr. Dintzer.       We can

22   certainly put our heads together and come up with a solution

23   that gets Your Honor the information you're looking for, on

24   a schedule that allows you to digest it.

25               One question or some guidance that -- for you that
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 28 of 40

                                                                       28

1    would be helpful, at least to me, is, I understand that

2    typically or often is the case in your scheduling orders, at

3    least the ones that are done at the outset of a case, that

4    you oftentimes do those through either the end of fact

5    discovery or sort of the end -- you know, through the end of

6    summary judgment, and then you wait until later to set an

7    actual trial date and then all of the various scheduling

8    issues that accompany, you know, the run-up to a trial.

9                For purposes of what you'd like us working on

10   together to submit to you on December 11th, are you looking

11   for a schedule that would go all the way out through trial

12   or something shorter than that, which, as I've said, I've

13   seen in a number of your other case-management orders, that

14   it stops at that earlier period?

15               THE COURT:   I'm pausing only because -- I mean,

16   you're right, Mr. Schmidtlein, that that's the usual course.

17               But the usual course involves cases, you know, in

18   which will -- I'm expected to see extensive summary -- or

19   some amount of summary judgment briefing.        And, you know, if

20   there's to be a trial, it's fairly limited, and so it's easy

21   to plug it into my schedule or easier to plug into the

22   schedule.

23               I just don't know right now whether you all

24   contemplate some form of summary judgment at the end of

25   discovery or not; and if you do, then I don't know how
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 29 of 40

                                                                        29

1    useful it is to think about a trial date at this point, you

2    know, because it will obviously take some time and effort to

3    get through summary judgment.

4               And I also don't have a sense of how long you

5    would anticipate a trial will be in this case.         Are we

6    talking about a few weeks or are we talking about months.

7    I suspect it's probably closer to the latter than the

8    former.

9               So I guess what I would say to you right now is as

10   follows, which is, any further guidance you can give me

11   about what your current thoughts are would be helpful.

12   I don't think you necessarily need to put down dates at this

13   point, if you think some of this is sufficiently unclear.

14   But preliminary thoughts would be helpful just for my own

15   purposes and thinking about scheduling as we go ahead.

16              Look, I'm not naive, I understand this discovery

17   period is likely to be extensive and we're likely to have a

18   lot of bumps along the way.       But having a sense of what the

19   parties kind of see over the time -- over the horizon would

20   be helpful to know.

21              MR. SCHMIDTLEIN:      Thank you, Your Honor.

22              MR. DINTZER:    Thank you, Your Honor.      That is

23   helpful.

24              THE COURT:    Okay.

25              I guess one last thing is, you know, look, I'll
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 30 of 40

                                                                       30

1    get these third-party responses on the protective order on

2    Friday.   Once I've reviewed those, I'll let you all know

3    whether we need to reconvene for further discussions

4    specific to the protective order and those issues.

5               I mean, the parties are -- there's really sort of

6    one significant issue that needs to be resolved and it may

7    be useful to have a discussion with all of you about that.

8    So stay tuned and we may be gathering again next week just

9    so we can talk through the protective-order disputes.

10              And so -- actually, let's do this now just for the

11   sake of getting everybody's schedules cleared.         Today is

12   November 20th -- excuse me, today is the 18th.         We're

13   getting close to Thanksgiving and, perhaps, travel schedules

14   aren't what they would be ordinarily.       So how does

15   everybody's schedule look, just to be realistic here, on

16   either the 30th of November or December 2nd?

17              Alternatively, I may be in a position to have this

18   discussion on November 25th, but that bumps us to the day

19   before Thanksgiving.

20              Go ahead.

21              MR. DINTZER:    I'm just waiting -- a member of my

22   team will be handling this and I'm just waiting for a text

23   response from him to confirm that he's available for those

24   dates, Your Honor.     So I don't mean to delay; it will just

25   take me one minute to get a response.
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 31 of 40

                                                                          31

1                MR. GREENE:    Yeah.    Ken, this is Tom.   That works

2    for us.

3                MR. DINTZER:    Okay.

4                So, Your Honor, we're available on any of those

5    dates at your convenience.

6                THE COURT:    Okay.

7                MR. SCHMIDTLEIN:      And I am as well, Your Honor.

8                THE COURT:    Okay.

9                Well, let's -- instead of trying to rush this

10   before the holiday, let's set this down -- let's do

11   December 2nd.

12               But for the holidays, I would try to set this a

13   little earlier, but let's set down the 2nd.

14               And if we can do 11:00 a.m., if that works for

15   everyone?

16               MR. SCHMIDTLEIN:      We're available, Your Honor.

17               MR. DINTZER:    We're available, Your Honor.      This

18   is Department of Justice.

19               MR. SCHMIDTLEIN:      Same for Google, Your Honor.

20               THE COURT:    Okay.

21               All right.    So we'll look forward to being

22   together again on December 2nd to discuss the protective

23   order.

24               And then, you know, we'll -- why don't we wait

25   until -- why don't we actually go ahead right now and just
     Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 32 of 40

                                                                        32

1    sort of -- to fill the schedule out, in anticipation of what

2    you all are going to file on the 11th, let's set another

3    hearing to discuss the proposed Scheduling Order and

4    scheduling issues for the week of the 14th.

5               How about the 18th for everyone?

6               MR. SCHMIDTLEIN:     That's fine for me, Your Honor.

7               MR. DINTZER:    And that's good for the

8    United States as well, Your Honor.

9               THE COURT:    All right.    Let's set 11:00 on the --

10   actually, could we do -- let's do 11:00 on the 18th.

11              And, again, we'll continue to do this

12   telephonically, and it doesn't seem to be inhibiting our

13   abilities to get work done here.

14              All right.    With that, is there anything else

15   anybody else wants to raise before we adjourn?

16              MR. DINTZER:    Not from the government, Your Honor.

17              MR. SCHMIDTLEIN:     Not for Google, Your Honor.

18              THE COURT:    All right.    Thank you, all, very much.

19   We'll talk to you soon.

20              (Proceedings concluded at 12:12 p.m.)

21

22

23

24

25
Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 33 of 40




                      C E R T I F I C A T E
                I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.
                Please note: This hearing occurred during
the COVID-19 pandemic and is therefore subject to the
technological limitations of court reporting remotely.




Date:__November 30, 2020___       /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR
                                                                                                                             34

        Case 1:20-cv-03010-APM
                    2          Document
                                  6     56 Filed 12/01/20
                                                    again [7]Page   34 of 40
                                                              7/1 11/11    aren't [3]                             17/8 25/13
                                                                               18/17 27/9 30/8 31/22 30/14
DEPUTY CLERK: [1]         20 [1] 5/12               601-359-4223 [1] 2/23
                                                                               32/11                   around [1] 14/14
6/3                       20-3010 [2] 1/4 6/4       615 [1] 3/4
                                                                              agenda [1] 8/10          array [1] 15/1
MR. DINTZER: [20]         200 [1] 2/10              6309 [1] 2/18
                                                                              ago.mo.gov [1] 3/7       as [37]
8/11 8/23 9/19 9/23       20001 [1] 5/18            64106 [1] 3/5
                                                                              ago.ms.gov [1] 2/24      ask [10] 8/7 12/8 15/11
10/9 10/13 15/19 16/4     20005 [2] 4/8 5/4         6503 [1] 5/17
16/9 20/19 22/3 22/5                                                          agree [1] 27/21           16/9 20/8 21/22 25/16
                          20006 [2] 4/17 5/7        696-5300 [1] 2/11
24/12 27/13 29/22                                                             agreed [2] 14/3 21/18 26/12 26/16 26/19
                          2001 [1] 5/7
30/21 31/3 31/17 32/7     20012 [1] 4/13            7                         agreement [2] 24/3       asked [9] 7/19 8/15
                                                    725 [1] 4/8                24/25                    11/13 14/17 14/19
32/16                     200151 [1] 3/12
                                                    734-3970 [1] 3/20         agreements [1] 13/22 15/21 18/20 23/25
MR. GREENE: [1]           202 [8] 1/16 4/9 4/13
31/1                       4/17 5/4 5/8 5/13 5/18   78701 [1] 4/5             Aguilar [1] 6/7           26/15
                                                                              ahead [4] 27/16 29/15 asking [4] 20/10 22/7
MR. SCHMIDTLEIN:          2020 [2] 1/5 33/10
[15] 11/1 13/11 15/13     2099 [1] 4/16             8                          30/20 31/25              22/9 26/24
18/9 19/3 19/11 25/4                                803 [1] 3/20              aided [1] 5/20           aspects [3] 11/19 17/2
                          20th [5] 7/20 8/23 9/3
25/19 27/19 29/21 31/7     9/11 30/12               816-889-3090 [1] 3/6      AL [1] 1/3                17/12
31/16 31/19 32/6 32/17                              850-414-3847 [1] 2/4      alert [1] 22/21          Assembly [1] 3/18
                          232-6309 [1] 2/18
                                                    8504 [1] 5/4              all [27] 6/23 7/1 11/9   assess [1] 14/13
THE COURT: [31] 6/2       25th [1] 30/18
                                                    8800 [1] 4/13              12/9 14/17 18/4 19/20 assessments [2] 19/1
6/23 8/19 9/13 9/22       26 [2] 18/3 27/3
                                                                               20/20 22/18 25/6 25/21 19/7
10/8 10/12 10/16 11/2     265-2738 [1] 5/13
15/12 15/14 16/3 16/5     2738 [1] 5/13
                                                    9                          25/22 26/2 26/2 26/5    Assistant [1] 3/16
                                                    912-5108 [1] 5/8           27/6 28/7 28/11 28/23 assuming [1] 20/3
17/17 18/23 19/5 20/7     29211-1549 [1] 3/19
                                                    9211 [1] 1/22              30/2 30/7 31/21 32/2    atg.in.gov [1] 2/19
21/22 22/4 23/11 25/1     2nd [5] 3/13 30/16
                                                    936-1674 [1] 4/5           32/9 32/14 32/18 32/18 attention [1] 17/11
25/5 25/20 27/18 28/15     31/11 31/13 31/22
29/24 31/6 31/8 31/20                               94102 [1] 1/21            alleged [1] 16/23        ATTORNEY [10] 2/3
32/9 32/18                3                         973-8800 [1] 4/13         allows [1] 27/24          2/8 2/14 2/15 2/21 3/3
                          30 [1] 33/10                                        along [4] 10/9 13/15      3/11 3/16 3/17 4/3
/                         300 [1] 4/4
                                                    A                          21/15 29/18             Austin [1] 4/5
/S [1] 33/10              3010 [2] 1/4 6/4          a.m [2] 1/6 31/14         already [2] 11/8 12/9 available [4] 30/23
                          302 [1] 2/17              abilities [1] 32/13       also [3] 6/20 20/2 29/4 31/4 31/16 31/17
0                         307-0340 [1] 1/16         able [4] 23/21 24/2       Alternatively [1] 30/17 Ave [1] 1/20
01 [1] 2/3                3090 [1] 3/6               25/13 26/16              although [1] 8/4         Avenue [3] 3/12 4/16
0101 [1] 1/21             30th [1] 30/16            about [29] 7/3 8/2 8/3    am [2] 26/11 31/7         5/17
0151 [1] 3/13             317 [1] 2/18               8/15 8/21 14/22 15/8     AMERICA [3] 1/3 6/4 await [1] 11/3
0340 [1] 1/16             32399-1050 [1] 2/4         16/5 16/7 16/25 17/1      6/9                     aware [1] 12/13
                          3249 [1] 5/18              17/15 18/7 18/11 18/20   AMIT [1] 1/10
1                         333 [1] 5/17               18/25 19/1 23/23 25/11   amount [2] 15/9 28/19 B
1.5 million [2] 14/25     339-8504 [1] 5/4           27/6 27/8 27/10 29/1     another [2] 17/19 32/2 back [5] 7/1 12/17
 18/12                                               29/6 29/6 29/11 29/15    answer [7] 7/7 8/16       13/20 19/15 24/24
                          354-3249 [1] 5/18
10-0101 [1] 1/21          3847 [1] 2/4               30/7 32/5                 8/18 11/4 15/16 24/15 Barnhart [2] 2/13 6/11
100 [3] 22/15 22/16                                 above [1] 33/4             24/21                   based [1] 23/12
                          39201 [1] 2/23
 23/18                                              above-titled [1] 33/4     answered [1] 11/15       basic [2] 18/20 19/24
                          3970 [1] 3/20
1000 [1] 3/18                                       absent [1] 12/16          answering [1] 7/9        basis [1] 14/19
                          3rd [1] 21/13
1024 [1] 2/9                                        absolutely [3] 13/20      answers [1] 23/23        be [61]
1050 [1] 2/4              4                          14/6 25/19               anticipate [3] 14/6 21/1 bearing [1] 17/3
1100 [1] 1/15             401 [1] 3/5               access [2] 18/10 18/19     29/5                    because [9] 10/3 14/22
1152 [1] 5/3              40601 [1] 2/10            accompany [1] 28/8        anticipated [1] 21/6      17/7 17/12 18/18 20/25
11549 [1] 3/19            415 [1] 1/22              accomplish [1] 19/20      anticipation [2]  22/22   25/7 28/15 29/2
11:00 [3] 31/14 32/9      4223 [1] 2/23             Action [1] 6/4             32/1                    been [4] 17/12 23/20
 32/10                    434-5000 [1] 4/9          actual [1] 28/7           anxious [1] 12/4          23/25 26/8
11:34 [1] 1/6             450 [1] 1/20              actually [5] 17/17 19/6   any [18] 8/8 8/13 10/19 before [12] 1/10 8/7
11th [5] 25/10 25/16      46204 [1] 2/18             30/10 31/25 32/10         11/21 15/6 15/7 16/11 8/9 10/7 10/23 12/6
 25/23 28/10 32/2         4624 [1] 4/17             Adam [2] 1/13 6/7          18/18 18/19 19/12        18/20 25/8 25/14 30/19
12:12 [1] 32/20           4th [1] 21/14             addition [1] 15/16         19/17 20/14 25/12        31/10 32/15
12th [1] 4/8                                        additional [6] 7/18        25/24 26/13 27/9 29/10 begin [2] 11/4 14/20
13th [1] 3/4              5                          7/20 9/17 10/20 25/25     31/4                    begun [1] 13/14
14th [2] 25/6 32/4        5000 [1] 4/9               25/25                    anybody [1] 32/15        behalf [4] 6/8 6/10 6/11
1549 [1] 3/19             502 [1] 2/11              address [1] 26/4          anything [2] 10/23        6/19
15th [3] 4/4 5/3 24/18    508-4624 [1] 4/17         addresses [1] 25/24        32/14                   being [3] 19/22 26/8
16.3 [5] 7/25 11/5 11/9   5108 [1] 5/8              adjourn [1] 32/15         apparent [1] 26/1         31/21
 12/20 25/23              512 [1] 4/5               admissions [1] 12/21      APPEARANCES [5]          believe [4] 7/9 16/16
1674 [1] 4/5              5300 [1] 2/11             advance [3] 11/6 26/12     1/12 1/24 2/24 3/21      17/6 20/20
1700 [1] 4/12             550 [1] 2/22               26/15                     4/19                    best [4] 11/10 15/15
18 [1] 1/5                555 [1] 3/12              affect [3] 8/20 13/3      appeared [1] 15/2         21/11 26/24
18th [4] 24/6 30/12       583-9211 [1] 1/22          14/21                    applicable [1] 11/18     better [4] 19/19 26/3
 32/5 32/10               59620-0151 [1] 3/13       affected [1] 13/2         appreciate [1] 27/13      26/3 26/16
19 [1] 33/6               5th [1] 4/12              affidavits [1] 16/8       approximate [1] 16/15 between [1] 17/19
19301 [1] 5/12                                      afford [1] 8/5            are [51]                 Biagioli [2] 3/2 6/14
                                                                                                                          35


B       Case 1:20-cv-03010-APM
                    COLUMBIA [2] 1/1Document
                                        19/15 56 Filed 12/01/20
                                                           13/1 13/2Page
                                                                     15/23 35  of 40
                                                                           15/25   done [7]                     12/7 12/10
                            3/19                   could [2] 12/23 32/10 16/2 23/3                    16/2 23/3 25/9 28/3
big [1] 23/5
                           come [4] 7/12 13/22     counsel [2] 6/23 14/19 Deputy [1] 2/14             32/13
bit [2] 8/2 25/11
                            14/11 27/22            couple [3] 7/11 7/16    designed [2] 11/10        down [3] 29/12 31/10
blithe [1] 17/23
                           coming [3] 9/2 9/25      14/9                   27/7                       31/13
blooded [1] 22/21
                            10/18                  course [9] 9/2 12/5     Diana [1] 6/7             draft [2] 13/17 21/14
blown [1] 27/8
                           comment [2] 21/7         15/25 21/7 21/8 21/24 did [9] 7/6 12/18 15/16 Drive [1] 2/9
both [4] 12/4 12/13
                            21/21                   24/8 28/16 28/17       15/23 16/1 16/12 19/14 DuckDuckGo [3] 5/11
23/7 27/15
                           commit [2] 18/21 18/21 court [15] 1/1 5/14      21/20 26/14                5/11 6/22
bounds [1] 18/2
                           Commonwealth [1]         5/16 8/15 8/18 9/12    didn't [2] 16/9 18/13     duckduckgo.com [1]
Box [2] 3/12 3/19
                            2/9                     10/7 10/15 16/19 17/13 difference [1] 17/19       5/13
breadth [1] 23/24
                           Commonweath [1] 2/7 22/20 23/8 24/19 27/16 different [4] 12/14            due [2] 7/15 7/20
Bret [2] 4/2 6/17
                           complaint [10] 7/9       33/7                   12/14 18/21 18/22         during [2] 14/15 33/5
Bret.Fulkerson [1] 4/6
                            8/16 9/6 10/3 10/6     Court's [1] 17/11       difficult [3] 14/12
briefing [1] 28/19                                                                                   E
                            16/24 17/2 17/4 19/13 Courthouse [1] 5/16      14/13 19/25
bring [2] 10/7 17/10
                            19/22                  courts [1] 21/3         digest [2] 27/5 27/24 each [2] 15/6 20/13
broad [1] 16/21
                           completely [1] 9/20     COVID [2] 13/2 33/6     Dintzer [12] 1/13 6/6     earlier [2] 28/14 31/13
broadly [1] 23/20
                           computer [1] 5/20       COVID-19 [1] 33/6       8/12 8/20 9/14 10/22      easier [1] 28/21
Building [1] 3/18
                           computer-aided [1]      Craig [2] 1/14 6/8      15/15 15/19 17/17 20/7 easy [1] 28/20
bumps [2] 29/18 30/18
                            5/20                   Craig Conrath [1] 6/8 23/13 27/21                 effort [1] 29/2
business [3] 12/23
                           concern [2] 11/19 25/5 Creighton [2] 4/11       directed [1] 20/15        eight [1] 15/4
25/11 25/12
                           concerning [1] 12/11 6/19                       disclosure [2] 24/9       either [4] 18/6 26/8
C                          conclude [3] 9/1 9/24 CRR [2] 33/2 33/11        27/8                       28/4 30/16
CA [1] 1/21                 10/17                  current [1] 29/11       disclosures [10] 7/15 elements [3] 16/16
can [17] 12/2 13/8 13/8    concluded [1] 32/20     CV [1] 1/4              11/22 12/21 20/3 20/4 17/1 17/3
 13/22 14/2 14/20 15/14    conducted [2] 14/15                             21/7 21/8 23/17 26/21 Elisabeth [1] 2/20
                            14/23                  D                       27/3                      Elizabeth [2] 1/18 6/6
 24/16 24/17 24/19
 24/22 24/25 25/13         confer [1] 27/14        D.C [8] 1/5 1/16 4/8    discovery [23] 8/1        Elizabeth.Jensen [1]
                           conference [3] 1/9       4/13 4/17 5/4 5/7 5/18 11/20 11/20 11/21          1/23
 27/21 29/10 30/9 31/14
                            8/14 11/6              Daniel [2] 1/14 6/7     11/25 12/5 12/11 13/23 else [3] 26/18 32/14
can't [1] 9/9
candor [1] 11/10           conferred [2] 13/9 24/3 date [5] 14/24 21/17    14/15 14/22 15/9 18/7 32/15
                           confirm [1] 30/23        28/7 29/1 33/10        19/1 19/14 19/19 19/22 email [14] 1/17 1/22
Capital [1] 2/9
                           connection [1] 15/3     dates [3] 29/12 30/24   20/24 22/21 23/2 23/10 2/5 2/24 3/6 4/9 4/14
Capitol [1] 2/3
                           CONNOLLY [1] 4/7         31/5                   28/5 28/25 29/16           4/14 4/18 5/5 5/8 5/13
Carolina [4] 3/15 3/17
 6/16 8/25                 Conrath [2] 1/14 6/8    day [2] 20/24 30/18     discuss [4] 10/24          15/20 15/21
                           consider [2] 13/10      days [3] 7/16 25/11     12/18 31/22 32/3          encourage [1] 12/7
case [38]
                            25/12                   25/12                  discussion [4] 13/18 end [6] 10/18 24/21
case-management [8]
 21/4 21/12 21/14 21/18    considerations [1]      deadline [2] 7/10 7/12 27/11 30/7 30/18            28/4 28/5 28/5 28/24
 24/14 24/22 25/8 28/13     12/16                  deal [2] 12/25 25/12    discussions [3] 12/1 engaging [1] 11/4
cases [1] 28/17            considering [1] 13/19 December [7] 7/10         13/15 30/3                enormous [1] 22/10
                           consolidate [2] 9/7      24/18 25/23 28/10      dismiss [2] 7/7 7/8       entire [2] 17/14 17/24
Center [2] 2/9 2/16
                            10/6                    30/16 31/11 31/22      disputes [5] 12/23 14/4 equally [1] 22/12
certainly [6] 20/23 23/5
 23/23 24/10 27/9 27/22    consolidated [2] 9/8    December 2nd [1]        24/4 25/13 30/9           Erica.Sullivan [1] 2/19
                            10/10                   31/11                  distracted [1] 25/14      essentially [2] 20/10
Certified [1] 5/15
certify [1] 33/2           Constitution [1] 5/17 decide [4] 9/5 10/2       DISTRICT [3] 1/1 1/1       25/22
chair [1] 21/5             Consumer [3] 2/22 3/4 10/5 26/18                1/10                      ET [1] 1/3
                            3/10                   decided [1] 10/4        Division [1] 3/4          evaluate [1] 14/11
chance [2] 5/6 24/24
                           contemplate [1]   28/24 decisions   [1] 27/9    do [18]   8/14 8/16 12/23 even [1] 11/15
change [1] 19/8
                           contemplation [1]       declarations [1] 16/8   14/8 15/23 16/23 18/19 every [1] 24/25
charges [1] 9/17
                            27/11                  defendant [3] 1/7 4/7   18/24 21/8 21/19 28/4 everybody's [3] 13/7
chatter [1] 9/21
Chief [1] 3/9              contemporaneous [1] 23/7                        28/25 30/10 31/10          30/11 30/15
                            24/14                  defendant's [2] 21/5    31/14 32/10 32/10         everyone [5] 6/2 24/2
choose [1] 21/9
                           contention [1] 17/23     24/15                  32/11                      27/1 31/15 32/5
CID [1] 22/1
                           contest [1] 18/18       defendants [4] 16/18 document [2] 20/14           everything [1] 18/14
CIDs [1] 19/12
                           context [1] 17/20        21/3 21/15 22/25       20/23                     evidence [1] 27/17
City [1] 3/5
Civil [1] 6/4              continue [2] 7/3 32/11 defense [1] 27/14        documents [6] 14/25 exactly [1] 16/1
                           CONTINUED [4] 2/1       definitive [1] 8/16     15/17 18/12 18/24         excuse [1] 30/12
claiming [1] 18/16
                            3/1 4/1 5/1            definitively [2] 9/9    22/13 23/6                expect [4] 13/8 14/6
clarify [2] 9/23 16/14
                           continues [1]   14/13    16/12                  does [1]   30/14           20/2 20/23
Clark [2] 2/7 6/13
                           contours [1] 18/11      degree [1] 14/13        doesn't [2] 25/6 32/12 expectation [1] 22/24
clear [1] 16/18
cleared [1] 30/11          convenience [1] 31/5 delay [1] 30/24            doing [1] 6/24            expectations [1] 23/9
CLIFFORD [1] 5/6           cooperatively [3] 9/8 Dennis [1] 3/18           don't [25] 8/4 8/13 8/16 expected [1] 28/18
                            10/11 13/25            dense [1] 27/4          9/20 11/23 14/22 15/1 expert [7] 11/22 12/21
cliffordchance.com [1]
  5/9                      copies [2] 19/12 20/14 DEPARTMENT [6] 1/15 15/5 15/6 16/11 16/11 26/7 26/12 26/15 27/2
                           core [1] 11/16           1/20 8/11 13/16 18/15 18/17 18/18 21/3 22/7 27/3
close [2] 19/22 30/13
                           correct [1] 33/3         31/18                  22/10 26/6 27/9 28/23 experts [1] 26/20
closer [2] 19/23 29/7
collected [1] 23/16        correlation [1] 17/16 depose [1] 15/17          28/25 29/4 29/12 30/24 extend [1] 22/15
                           correspondence [1]      depositions [7] 13/1    31/24 31/25               extensive [2] 28/18
Colorado [1] 8/24
                                                                                                                                   36


E        Case 1:20-cv-03010-APM
                     future [1] 26/22 Document   5610/4
                                         hadn't [2]  Filed  12/01/20
                                                        17/25           Page
                                                                23/20 28/25 29/436 of 40
                                                                                 30/14 indicated [3]                         7/6 7/8
                                                       handling [1] 30/22        32/5                         9/15
extensive... [1] 29/17    G                            hands [1] 18/24                                       individual [1] 20/5
extent [1] 24/19                                                                 I
                          Gate [1] 1/20                hang [1] 19/5                                         inform [1] 18/25
extremely [1] 27/4
                          gathering [1] 30/8           happen [1] 20/20          I also [2] 20/2 29/4        informal [1] 13/14
F                         GENERAL [10] 2/3 2/8         happened [1] 10/10        I am [2] 26/11 31/7         information [20] 8/17
                          2/14 2/15 2/21 3/3 3/11      happy [1] 8/22            I believe [1] 7/9            9/12 14/18 15/5 15/22
fact [2] 18/1 28/4
                          3/16 3/17 4/3                hard [1] 27/4             I can [1] 13/8               18/19 18/20 18/24
fair [1] 22/12
                          GENERAL/MO        [1] 3/3    Hart [2] 2/20 6/14        I can't [1] 9/9              19/13 19/17 19/24
fairly [1] 28/20
                          GENERAL/MS       [1]  2/21   hart.martin [1] 2/24      I completely [1] 9/20        20/12 20/13 21/3 21/5
families [1] 6/24
          12/15           get [24] 8/6 11/8 12/5       Hartner [2] 3/15 6/16     I did [1] 26/14              21/9 22/17 22/18 23/25
fast [1]
                          12/8 13/7 14/8 14/9          has [3] 14/24 19/19       I don't [2] 8/4 30/24        27/23
federal [4] 20/21 21/3
                          18/10 19/11 20/8 21/12       23/20                     I don't have [3] 8/16       informed [3] 14/24
 21/6 22/18
                          23/16 23/18 24/2 24/11       hate [1] 16/10             18/17 18/18                 15/20 15/22
felt [1] 18/7
                          24/17 25/7 25/13 27/15       have [52]                 I don't think [2] 16/11     inhibiting [1] 32/12
few [4] 8/9 14/1 18/6
                          27/15 29/3 30/1 30/25        haven't [1] 22/16          29/12                      initial [9] 7/15 11/6
 29/6
                          32/13                        having [1] 29/18          I guess [2] 29/9 29/25       12/2 12/10 13/6 13/18
Fifth [1] 2/17
                          gets [1] 27/23               he [3] 17/12 22/17 23/4   I have [2] 12/6 25/6         19/7 20/3 24/8
file [10] 7/6 9/5 10/2
 10/5 11/6 17/15 17/25    getting  [5] 13/19 18/23     he's [4] 17/12 22/9       I hope [1] 6/24             inquiries [1] 11/16
                          24/19 30/11 30/13            22/14 30/23               I just [7] 9/12 10/14       insight [3] 15/6 18/17
 18/1 25/22 32/2
                          give [7] 9/12 19/18          head [1] 16/10             18/10 22/12 26/10           19/19
filing [2] 8/15 24/15
                          23/19 23/22 23/24            heads [1] 27/22            26/22 28/23                instead [1] 31/9
filings [1] 8/6
                          24/23 29/10                  healthy [1] 6/25          I know [3] 12/4 12/13       intelligent [3] 26/17
fill [1] 32/1
                          gmail.com    [1] 5/19        hear [4] 8/4 8/22 20/9     26/21                       26/17 26/19
fine [1] 32/6
                          go [5]  24/24 28/11          27/17                     I mean [6] 17/22 20/16      intend [2] 8/4 20/5
finished [1] 22/16
                          29/15 30/20 31/25            heard [3] 9/15 9/18        22/6 22/23 23/18 30/5      intent [1] 9/7
finishing [1] 10/4
                          go ahead [2] 30/20           15/3                      I pulled [1] 12/9           interest [1] 21/15
first [4] 9/25 11/6 18/13
                          31/25                        hearing [5] 7/2 7/11      I suspect [1] 29/7          interrogatories [1]
 20/24
                          goal [1] 24/13               23/13 32/3 33/5           I think [16] 12/19 13/3      12/22
FL [2] 2/3 2/4
                          going [32] 7/8 8/1 9/6       Helena [1] 3/13            13/14 13/25 15/7 17/22     interrogatory [1] 20/24
flag [1] 26/6
                          9/16 10/19 12/25 13/2        help [1] 18/25             18/6 19/24 21/19 23/3      interrupt [2] 15/14 16/6
Floor [3] 2/17 3/13
                          13/3 14/5 14/21 15/7         helpful [16] 8/19 10/21    23/12 23/13 23/24          interrupted [1] 18/5
 4/12
                          17/7 17/24 18/6 19/22        13/13 17/18 17/20 18/4     24/23 25/10 26/1           investigation [17] 9/1
Florida [2] 2/2 6/10
                          19/23 20/3 20/4 21/22        18/8 19/9 19/11 20/1      I thought [3] 9/14 9/18      9/16 9/25 10/4 14/16
folks [1] 15/17
                          22/14 22/24 23/4 23/5        26/20 28/1 29/11 29/14     26/17                       14/23 15/18 15/24
following [1] 8/23
                          23/9 23/10 23/14 23/14       29/20 29/23               I understand [3] 9/10        16/17 16/20 16/25 17/1
follows [1] 29/10
                          23/18 24/10 26/2 26/11       here [12] 11/14 11/18      19/8 28/1                   17/3 18/15 23/16 23/20
foregoing [1] 33/3
                          32/2                         11/24 12/3 12/16 14/12    I want [2] 8/3 14/9          23/25
form [3] 20/15 22/1
 28/24                    Golden   [1] 1/20            17/16 18/8 20/6 25/14     I wanted [4] 8/2 10/24      investigative [3] 17/15
                          good   [7] 6/2 6/3 6/23      30/15 32/13                12/7 26/5                   17/24 18/1
former [1] 29/8
                          23/14 23/19 23/24 32/7       HERRINGTON [1] 5/3        I was [2] 11/11 17/23       involved [2] 16/22
forms [2] 14/7 18/22
                          Good morning [2] 6/3         Hi [1] 6/2                I will [3] 11/9 22/20        17/12
forth [3] 11/18 19/15
                          6/23                         High [1] 2/22              26/23                      involves [1] 28/17
 24/24
                          GOOGLE      [12] 1/6 6/5     him [2] 22/13 30/23       I'd [2] 11/7 25/7           Iowa [1] 8/24
forward [11] 7/3 8/2
                          6/19 7/6 9/1 9/24 13/12      holds [1] 9/3             I'll [4] 24/5 26/18 29/25   is [67]
 8/7 10/13 10/19 13/21
                          15/25 16/15 17/24            holiday [2] 24/6 31/10     30/2                       is there [1] 32/14
 23/10 25/21 26/4 27/12
                          31/19 32/17                  holidays [3] 25/8 25/15   I'm [12] 8/21 16/5          isn't [1] 19/22
 31/21
                          Google LLC [1] 6/5           31/12                      18/17 20/3 21/5 21/20      issue [8] 7/13 7/17
forward-looking [1]
 10/13                    got [3] 7/13 24/8 25/9       honestly [1] 22/15         23/12 28/15 28/18           7/23 12/6 15/4 24/9
                          government [11] 2/16         Honor [31] 6/3 8/12        29/16 30/21 30/22           26/5 30/6
found [1] 26/14
                          14/15 14/23 14/24            9/19 11/1 13/11 14/2      I'm just [1] 30/22          issued [1] 8/25
framework [1] 8/1
                          15/16 19/14 19/19            14/5 14/9 15/19 16/20     I'm not [2] 18/17 29/16     issues [16] 8/4 8/5 8/8
Francisco [1] 1/21
                          19/25 21/25 24/12            18/9 19/4 20/19 21/20     I'm sorry [1] 16/5           8/13 10/24 12/19 13/23
Frankfort [1] 2/10
                          32/16                        24/13 25/19 27/13         I've [4] 24/8 28/12          14/7 15/7 15/8 24/4
Franklin [2] 4/10 6/18
                          government's     [4]         27/19 27/23 29/21          28/12 30/2                  24/18 25/25 28/8 30/4
frankly [2] 11/11 11/13
                          19/21 20/17 23/15            29/22 30/24 31/4 31/7     identified [1] 26/1          32/4
Friday [5] 20/3 21/8
                          23/20                        31/16 31/17 31/19 32/6    identify [2] 20/5 23/21     it [24] 9/7 10/7 10/17
 22/14 24/10 30/2
                          GRAY [3] 4/16 5/11           32/8 32/16 32/17          imagine [1] 22/18            10/18 11/11 12/14
front [1] 24/18
                          6/22                         HONORABLE [1] 1/10        important [2] 15/8 17/1      14/19 16/21 16/21 19/9
frubinstein [1] 4/14
                          greater [1] 23/6             hope [2] 6/24 24/19       importantly [2] 7/3 7/5      19/11 19/21 23/14
Fulkerson [2] 4/2 6/17
                          Greene [2] 1/19 6/6          hopefully [1] 24/3        Inc [5] 5/2 5/11 5/11        24/25 26/7 26/15 27/24
full [4] 15/1 22/21 27/2
 27/8                     guess [2] 29/9 29/25         hopes [1] 23/9             6/21 6/22                   28/14 28/21 29/1 29/2
                          guidance [3] 14/9            hoping [1] 22/21          include [3] 9/6 10/5         30/6 30/24 32/12
full-blooded [1] 22/21
                          27/25 29/10                  horizon [2] 11/25          12/19                      it would be [1] 19/9
full-blown [1] 27/8
                                                       29/19                     including [1] 12/20         it's [13] 10/18 14/21
Fuller [1] 3/12           H                            host [1] 12/12            Indiana [4] 2/13 2/15        16/4 16/25 17/20 21/6
fulsome [2] 20/4 21/8
                          had [6] 7/6 7/8 8/9 9/15     how [12] 7/3 13/2 13/3     2/16 6/12                   21/20 22/12 22/13
further [3] 27/11 29/10 12/15 14/25
 30/3                                                  15/6 15/25 16/1 22/13     Indianapolis [1] 2/18        22/19 28/20 28/20 29/7
                                                                                                                           37


I       Case 1:20-cv-03010-APM        Document
                    23/15 26/17 28/1 28/3         562/20
                                          Martin [2]  Filed
                                                         6/1412/01/20    Page
                                                                 10/22 10/23    37 of 40
                                                                             15/15     25/23 26/19 28/25
                          leave [2] 25/7 25/10      material [5] 14/20      17/11 17/17 18/5 18/23    29/16 32/16 32/17
items [3] 8/9 11/12
                          length [2] 11/20 19/1     18/11 18/12 19/7 20/18 20/7 20/9 20/10 21/7       note [1] 33/5
 20/11
                          less [1] 25/11            matter [2] 12/2 33/4    22/6 23/2 23/13 23/13     nothing [1] 16/22
its [4] 14/15 15/18
                          let [9] 8/7 9/23 16/14    Matthew [2] 2/13 6/11 25/2 25/17 27/21 28/16      notice [1] 7/6
 18/12 20/17
                           20/7 23/8 25/5 26/10     Mattioli [2] 3/8 6/15   Mr. Dintzer [8] 8/20      November [7] 1/5
J                          26/18 30/2               may [9] 9/22 12/9       9/14 10/22 15/15 17/17    21/13 24/6 30/12 30/16
Jackson [1] 2/23          let's [8] 30/10 31/9      16/11 17/25 22/17 24/4 20/7 23/13 27/21           30/18 33/10
Jensen [2] 1/18 6/6        31/10 31/10 31/13 32/2   30/6 30/8 30/17         Mr. Schmidtlein [12]      now [8] 7/20 18/16
jjurata [1] 5/5            32/9 32/10               maybe [4] 9/14 15/15    10/23 17/11 18/5 18/23    27/10 27/10 28/23 29/9
John [6] 4/7 5/2 6/18     lieu [1] 27/7             20/10 24/17             20/9 20/10 22/6 23/2      30/10 31/25
 6/20 13/11 27/20         life [1] 26/11            me [19] 8/7 9/23 13/10 23/13 25/2 25/17 28/16     number [6] 12/19
John Schmidtlein [1]      like [11] 11/7 11/10      16/14 19/18 20/7 25/5 Mr. Schmidtlein's [1]       12/21 13/1 15/2 16/22
 27/20                     12/3 17/14 19/2 19/21    25/10 25/12 26/4 26/16 21/7                       28/13
Jr [1] 5/2                 22/23 23/6 23/14 25/7    26/20 26/25 27/7 28/1 MS [2] 2/21 2/23            NW [7] 1/15 4/8 4/12
jschmidtlein [1] 4/9       28/9                     29/10 30/12 30/25 32/6 MT [1] 3/13                4/16 5/3 5/7 5/17
JUDGE [1] 1/10            likely [3] 11/14 29/17    mean [12] 10/17 10/18 mt.gov [1] 3/14
                           29/17                    17/22 20/9 20/16 22/6 much [6] 14/22 15/6         O
judgment [4] 28/6
 28/19 28/24 29/3         limitations [5] 11/20     22/23 23/3 23/18 28/15 19/18 19/23 26/16          oag.texas.gov [1] 4/6
                           11/21 12/20 18/21 33/7   30/5 30/24              32/18                     oath [1] 15/17
Jurata [2] 5/2 6/20
                          limited [2] 19/16 28/20   mechanical [1] 5/20     my [11] 8/9 8/18 9/3      object [1] 21/25
just [33] 9/12 10/14
 10/18 11/13 16/14        limits [1] 12/21          megan [3] 5/11 5/13     9/10 11/7 16/10 17/23     obligation [1] 20/17
 16/14 16/18 16/19 17/8   line [1] 6/20             6/22                    27/1 28/21 29/14 30/21    observations [1] 13/7
 17/10 18/10 18/12 19/8   lines [1] 10/9            MEHTA [1] 1/10          myfloridalegal.com [1]    obvious [1] 26/1
 21/22 22/12 22/20 23/8   list [4] 14/17 20/11      member [1] 30/21         2/6                      obviously [11] 8/3
                           22/10 22/14              merger [3] 17/14 17/15                            11/25 12/25 14/4 15/1
 25/5 26/6 26/10 26/22                                                      N
                          litigate [2] 9/8 10/10    17/20                                             17/11 17/19 20/2 22/24
 27/4 27/7 27/10 28/23
 29/14 30/8 30/10 30/15   litigation [3] 10/20      Merit [1] 5/15          naive [1] 29/16           23/4 29/2
                           18/16 19/21              merits [1] 8/5          names [1] 23/18           occurred [1] 33/5
 30/21 30/22 30/24
                          little [3] 8/2 25/11      met [2] 13/9 24/3       nature [1] 22/23          October [4] 8/23 9/2
 31/25
                           31/13                    Michaloski [2] 2/13     Nebraska [1] 8/24         9/3 9/11
JUSTICE [4] 1/15 1/20
                          LLC [2] 1/6 6/5           6/11                    necessarily [3] 23/22     off [1] 16/10
 8/11 31/18
                          LLP [4] 4/7 4/16 5/3      mid [1] 7/10            25/7 29/12                OFFICE [8] 2/8 2/14
Justin [2] 2/7 6/13
                           5/6                      mid-December [1]        necessary [2] 15/9        2/21 3/3 3/9 3/10 3/16
justin.clark [1] 2/11
                          local [2] 11/5 11/9       7/10                    23/2                      4/3
K                         long [1] 29/4             might [6] 7/24 8/15     need [13] 8/21 18/10      Official [1] 5/16
Kansas [1] 3/5            longer [1] 13/5           8/20 9/18 18/2 21/9     18/11 18/25 19/10         often [1] 28/2
Ken [1] 31/1              look [9] 12/17 19/5       million [2] 14/25 18/12 19/20 23/6 24/5 26/3      oftentimes [1] 28/4
Kenneth [4] 1/13 6/6       21/23 23/12 25/21        minds [1] 26/23         26/6 27/9 29/12 30/3      okay [17] 6/23 9/13
 8/12 15/19                29/16 29/25 30/15        minimum [1] 13/4        needed [1] 26/19          10/12 10/16 10/21 11/2
kenneth.dintzer2 [1]       31/21                    minute [1] 30/25        needs [2] 7/14 30/6       16/3 22/4 23/11 25/1
 1/17                     looking [4] 10/13         misheard [2] 9/14 9/22 negotiating [1] 21/4       25/20 27/18 29/24 31/3
Kentucky [4] 2/7 2/9       11/11 27/23 28/10        Mississippi [1] 2/20    never [1] 21/4            31/6 31/8 31/20
 2/10 6/13                looks [2] 12/3 19/21      Missouri [2] 3/2 6/14 nevertheless [3] 11/14      once [2] 19/6 30/2
Kimberley [2] 3/2 6/14    lot [5] 12/15 17/6 25/7   misspoke [1] 9/20       12/7 12/16                one [12] 7/12 7/13 7/23
kimberley.biagioli [1]     26/6 29/18               mmattioli [1] 3/14      New [1] 8/24              10/5 14/8 17/16 17/16
 3/7                                                MO [2] 3/3 3/5          New York [1] 8/24         20/11 27/25 29/25 30/6
                          M                         modes [1]   11/20       news [1] 9/20             30/25
kind [3] 7/21 13/8
 29/19                    made [5] 9/11 10/3        modifications [1]       next [3] 13/4 24/6 30/8   onerous [1] 19/25
know [51]                 12/10 22/2 24/10          11/21                   Nickelsburg [2] 5/6       ones [1] 28/3
knows [4] 15/25 17/11     majority [2] 11/12 14/3   modified [2] 25/23      6/21                      only [5] 14/19 25/5
 17/12 23/4               make [12] 9/20 11/17      27/7                    no [9] 1/4 9/22 11/1      25/24 26/5 28/15
ky.gov [1] 2/11           13/6 14/6 16/19 17/13     Montana [3] 3/8 3/11    17/3 21/22 22/3 22/4      opposed [1] 17/2
                          18/6 19/14 21/19 24/24    6/15                    22/5 23/3                 Oracle [2] 5/6 6/21
L                         26/25 27/9                months [2] 13/4 29/6 Non [5] 5/2 5/6 5/10         order [19] 7/18 8/4
largely [1] 19/20         making [2] 18/25 27/14    more [9] 7/2 8/17 10/17 6/20 6/21                 12/6 14/2 14/4 15/3
larger [2] 12/14 17/6     management [8] 21/4       18/1 18/1 18/11 22/15 Non-Party [5] 5/2 5/6       18/8 21/4 21/12 21/14
last [8] 7/5 7/11 8/14    21/12 21/14 21/18         22/16 23/6              5/10 6/20 6/21            21/18 24/14 24/22 25/8
 8/18 14/1 17/22 20/19    24/14 24/22 25/8 28/13    morning [6]   6/2 6/3   North  [3] 3/15 6/16      30/1 30/4 30/9 31/23
 29/25                    many [4] 13/22 15/25      6/23 7/1 11/11 14/10    8/25                      32/3
lasted [1] 16/20          16/2 22/13                most [4] 7/5 11/18 21/2 North Carolina [1]        orders [2] 28/2 28/13
later [1] 28/6            Mark [4] 3/8 4/15 6/15    24/4                    8/25                      ordinarily [1] 30/14
latter [1] 29/7           6/19                      motion [2] 9/6 10/6     not [28] 7/8 7/24 7/24    ordinary [1] 21/24
launch [1] 8/7            Mark Popofsky [1]         move [5] 7/3 7/7 7/8    9/16 10/19 11/8 11/10     ORRICK [1] 5/2
learn [1] 18/19           6/19                      12/15 27/12             11/13 13/5 15/23 17/6     orrick.com [1] 5/5
learning [1] 18/8         mark.popofsky [1]         moving [2] 13/21 21/15 17/14 17/16 18/12          other [11] 8/15 17/2
least [10] 7/13 8/17      4/18                      Mr [1] 15/12            18/17 19/25 21/6 22/7     17/8 17/12 18/6 19/13
 12/2 13/17 15/4 19/8     markup [1] 13/19          Mr. [21] 8/20 9/14      22/9 22/10 22/13 22/19    20/15 21/6 24/18 26/5
                                                                                                                          38


O       Case 1:20-cv-03010-APM        Document
                    plug [2] 28/21 28/21        56[3]Filed
                                         questions    15/2112/01/20    Page
                                                              respect [3] 14/138
                                                                              23/1of 40
                                                                                      screighton [1]                4/14
                          point [8] 17/18 19/9    26/18 26/19              23/10                    second [2] 10/2 21/2
other... [1] 28/13
                          21/2 21/23 24/2 26/11  quickly [7] 12/4 12/24 respond [2] 11/13           secondly [1] 20/12
others [1] 7/25
                          29/1 29/13              14/18 20/25 21/13        20/25                    see [12] 7/2 10/8 11/7
ought [3] 7/25 11/15
                          points [1] 18/6         21/15 24/11             response [3] 20/8          11/24 13/8 14/2 20/2
23/19
                          Popofsky [2] 4/15 6/19 quite [1] 22/14           30/23 30/25               20/23 22/14 26/12
our [12] 7/11 11/5 11/9
16/23 17/2 17/3 20/22     portray [1] 22/8                                responses [1] 30/1         28/18 29/19
                          position [5] 7/19 15/15R                        reviewed [1] 30/2         seed [2] 26/23 27/10
21/17 22/23 23/9 27/22
                          18/17 26/16 30/17      raise [5] 7/23 8/9 8/13 reviewing [1] 14/20        seek [2] 9/16 9/18
32/12
                          possible [4] 14/18      10/23 32/15             rhartner [1] 3/20         seem [1] 32/12
ours [1] 10/6
                          21/13 21/16 24/11      raised [1] 14/7          right [14] 7/1 17/22      seems [1] 23/14
out [5] 17/18 21/4
                          potential [2] 22/16    reached [1] 24/3          18/4 18/15 25/21 26/5    seen [1] 28/13
24/25 28/11 32/1
                          23/19                  reaction [1] 20/8         28/16 28/23 29/9 31/21   sense [5] 23/20 23/24
outset [1] 28/3
                          potentially [3] 10/7   reactions [1] 13/7        31/25 32/9 32/14 32/18    26/3 29/4 29/18
outside [1] 14/19
                          13/23 19/16            read [2] 26/12 26/15     RMR [2] 33/2 33/11        sent [5] 13/16 13/17
outside-counsel-only
                          pre [2] 19/13 19/22    real [1] 20/4            Room [1] 5/17              15/20 15/21 21/14
[1] 14/19
                          pre-complaint [2]      realistic [2] 24/1 30/15 ROPES [1] 4/16            set [9] 11/18 13/8
over [3] 22/15 29/19
                          19/13 19/22            really [7] 17/25 21/6    ropesgray.com [1]          21/17 28/6 31/10 31/12
29/19
                          preliminary [3] 19/1    21/19 22/9 23/21 27/16 4/18                        31/13 32/2 32/9
own [1] 29/14                                     30/5
                          19/7 29/14                                      roughly [1] 14/25         several [1] 16/22
P                         prepared [5] 8/1 12/1  Realtime [1] 5/15        Rubinstein [2] 4/10       Severt [2] 1/13 6/7
                          20/25 26/8 26/9        reasonable [3] 24/7       6/18                     shape [1] 18/8
p.m [1] 32/20
                          presentation [1] 26/25  24/23 25/17             rule [9] 7/25 11/5 11/9   short [1] 18/23
P.O [2] 3/12 3/19
                          press [2] 9/17 10/19   reasons [1] 12/12         11/12 11/19 18/3 25/23   shorter [1] 28/12
PA [1] 5/12
                          pretend [1] 22/11      Rebecca [2] 3/15 6/16 25/24 27/3                   shortly [1] 24/22
Palmer [2] 2/2 6/10
                          pretty [2] 23/14 23/19 receive [1] 19/6         Rule 26 [2] 18/3 27/3     should [4] 19/25 20/20
pandemic [1] 33/6
                          Principato [2] 1/14 6/7received [6] 7/18 7/18 rules [5] 11/5 11/22         21/17 23/24
Paoli [2] 5/12 5/12
                          probably [3] 11/10      17/5 20/12 20/13 27/2 20/21 21/6 22/18            sides [3] 12/4 12/13
papers [1] 7/19
                          14/2 29/7              receiving [1] 15/17      run [1] 28/8               27/15
part [7] 15/18 17/8
                          proceed [1] 21/12      recognize [2] 12/5 19/6 run-up [1] 28/8            significant [1] 30/6
18/14 21/2 23/5 23/16
                          proceedings [4] 1/9    reconvene [1] 30/3       rush [1] 31/9             similar [1] 14/6
26/23
                          5/20 32/20 33/4        record [1] 33/3          Ryan [2] 1/19 6/7         simply [2] 10/18 17/16
particular [2] 19/18
20/9                      process [1] 11/4       recorded [1] 5/20                                  since [1] 7/5
                          produce [3] 20/1 20/17 records [2] 12/23 22/2 S                           six [1] 13/4
particulars [1] 14/14
                          21/25                  referred [2] 18/13       safe [1] 6/25             Skjelborg [1] 1/18
parties [44]
                          produced [3] 5/20       18/14                   said [5] 9/2 9/19 10/17   so [62]
parties' [2] 7/15 26/23
                          14/25 19/18            regarding [1] 11/22       20/19 28/12              So I think [2] 11/3
parts [2] 9/1 9/24
                          producible [2] 16/16   Registered [1] 5/15      sake [1] 30/11             13/20
party [12] 5/2 5/6 5/10
6/20 6/21 14/14 14/23     17/7                   relatively [1] 12/4      same [2] 9/17 31/19       solution [1] 27/22
15/23 18/7 19/18 24/9     producing [1] 21/25    relay [1] 10/14          San [1] 1/21              some [24] 7/18 7/20
30/1                      progress [1] 14/7      relevance [2] 17/7 18/2 Sandrock [2] 1/19 6/8       8/17 8/20 10/24 13/14
                          proposal [1] 25/10     relevant [2] 11/14       say [9] 7/24 9/15 9/18     13/18 14/4 15/21 15/22
passed [1] 7/13
                          proposed [2] 25/22      18/16                    11/9 16/12 21/11 24/17    17/6 18/25 20/15 23/1
pausing [1] 28/15
                          32/3                   rely [2] 20/6 21/9        25/5 29/9                 23/21 24/4 25/25 26/3
Pennsylvania [1] 4/16
                          Protection [3] 2/22 3/4Rembert [1] 3/18         SC [1] 3/19                26/11 27/25 28/19
people [3] 21/9 22/17
25/14                     3/10                   reminder [1] 17/21       scag.gov [1] 3/20          28/24 29/2 29/13
                          protective [10] 7/17   remotely [1] 33/7        schedule [15] 7/22        someone [1] 26/18
Pepper [1] 2/20
                          8/4 12/6 14/1 14/4 15/3report [4] 12/17 12/20 12/3 12/3 12/14 13/8        something [10] 13/9
perhaps [3] 17/23 24/4
                          30/1 30/4 30/9 31/22    27/7 27/8                13/17 14/11 18/8 18/21    16/21 20/16 22/13 25/9
30/13
                          protective-order [4]   Reporter [4] 5/14 5/15 27/24 28/11 28/21            25/16 27/8 27/15 27/15
period [2] 28/14 29/17
                          8/4 12/6 15/3 30/9      5/15 5/16                28/22 30/15 32/1          28/12
permitted [1] 18/2
                          prove [1] 20/6         reporting [1] 33/7       schedules [2] 30/11       sometime [1] 7/10
perspective [1] 11/7
                          provide [3] 15/22      reports [3] 26/7 26/12 30/13                       sometimes [1] 27/4
piece [1] 14/12
                          16/12 23/25             26/15                   scheduling [9] 8/21       Sonos [2] 5/2 6/21
Pike [1] 5/12
                          provided [5] 12/17     request [2] 20/24 27/1 11/6 12/11 13/23 28/2       SONSINI [1] 4/11
Pl [1] 2/3
                          13/9 15/5 15/6 16/15   requests [9] 12/22        28/7 29/15 32/3 32/4     soon [1] 32/19
Pl-01 [1] 2/3
                          provisions [1] 14/3     19/12 19/14 19/17       Schmidtlein [17] 4/7      sooner [1] 12/1
place [5] 12/4 21/13
                          pulled [2] 12/9 12/12   20/14 22/1 22/1 23/23 6/18 10/23 13/12 15/12      sorry [2] 16/5 21/20
24/14 24/23 25/8
                          pulling [1] 12/2        25/24                    17/11 18/5 18/23 20/9    sort [22] 7/13 8/7 11/15
Plaintiff [8] 2/2 2/7
                          purposes [3] 19/20     require [1] 11/5          20/10 22/6 23/2 23/13     11/16 11/24 13/7 15/1
2/12 2/20 3/2 3/8 3/15
                          28/9 29/15             required [2] 11/17        25/2 25/17 27/20 28/16    17/18 18/13 20/10
4/2
                          put [8] 12/3 24/17      19/23                   Schmidtlein's [1] 21/7     22/20 22/22 23/8 24/14
plaintiffs [3] 1/4 1/13
13/16                     24/18 26/4 26/16 26/22 requirements [1] 11/21 scope [5] 11/19 12/11        24/24 25/22 25/22 26/8
                          27/22 29/12            resolution [1] 8/3        13/23 14/21 19/16         26/22 28/5 30/5 32/1
plan [6] 8/25 9/5 9/24
10/5 10/10 21/8                                  resolve [6] 12/6 12/23 Scott [3] 2/13 6/10         south [3] 2/16 3/17
                          Q                       14/5 24/5 24/8 25/13     6/11                      16/21
plant [2] 26/23 27/10
                          question [3] 13/1 23/1 resolved [4] 7/14 24/11 scott.palmer [1] 2/5       speak [1] 9/9
play [1] 7/21
                          27/25                   24/20 30/6              scratch [1] 19/24         specific [2] 23/23 30/4
please [2] 8/18 33/5
                                                                                                                            39


S       Case 1:20-cv-03010-APM         Document
                    talking [2] 29/6 29/6         56 17/22
                                           15/8 16/11 Filed  12/01/20
                                                           18/6 trying [3]Page
                                                                           13/21 39 of 40
                                                                                 14/11  vs [1]                 1/5
                           Tallahassee [1] 2/4        18/10 18/25 19/9 19/24    31/9
spend [1] 26/6                                                                                         W
                           team [1] 30/22             21/19 22/12 23/3 23/12   tune [1] 13/20
spoiler [1] 22/20
                           technological [1] 33/7     23/13 23/24 24/23        tuned [1] 30/8          wait [3] 25/6 28/6
squeeze [1] 24/25
                           TELECONFERENCE             25/10 26/1 27/1 27/6     turn [3] 8/9 10/24 20/7 31/24
St [1] 4/8
                            [1] 1/9                   27/8 29/1 29/12 29/13    two [1] 24/20           waiting [2] 30/21 30/22
stand [1] 7/2
                           telephonically [1]        thinking [3] 13/21        types [1] 19/13         want [19] 8/3 8/8 8/13
start [2] 12/2 19/23
                            32/12                     26/24 29/15              typically [2] 11/3 28/2 9/20 10/23 14/8 14/9
started [3] 11/8 12/5                                                                                  14/18 15/3 16/12 17/24
 12/8                      tell [1] 22/20            third [20] 7/19 8/5
                           ten [2] 25/11 25/11        14/14 14/23 15/4 15/23   U                       18/19 21/19 21/19 22/7
state [13] 2/2 2/13 2/15
                           Tennessee [1] 8/24         17/5 18/7 19/14 19/16    U.S [3] 1/15 1/20 5/16 22/10 26/22 27/6 27/10
 2/20 3/2 3/8 3/11 3/15
                           terms [6] 7/21 8/21        19/18 20/5 20/11 20/13   unclear [1] 29/13       wanted [12] 7/23 8/2
 3/17 4/2 4/4 6/10 7/21
                            13/21 13/22 25/2 25/17    20/15 23/4 23/7 23/22    under [4] 15/17 18/2    8/17 9/12 10/14 10/24
statement [7] 7/25                                                              18/3 20/20             12/7 13/6 17/10 17/13
 8/25 9/10 10/3 10/14      Texas [4] 4/2 4/4 4/5      24/9 30/1
                            6/17                     third-party [6] 14/14     understand [5] 9/10     26/5 26/10
 11/5 25/23
                           text [1] 30/22             14/23 15/23 18/7 24/9     15/8 19/8 28/1 29/16   wants [1] 32/15
statements [1] 16/7
                           than [10] 10/18 17/6       30/1                     understanding [4] 9/3 was [14] 9/2 10/13
states [9] 1/1 1/3 1/10                                                         9/10 14/20 16/1        11/11 12/10 12/13
                            18/2 21/6 22/15 22/16    thirdly [1] 20/14
 6/4 6/8 8/15 8/24 9/15
                            25/11 26/3 28/12 29/7    this [53]                 understands [2] 16/19 12/14 12/17 16/21
 32/8
                           thank [5] 10/21 17/20     Thomas [2] 1/19 6/6        17/14                  17/15 17/23 18/14
status [3] 1/9 7/2 8/14
                            29/21 29/22 32/18        those [24] 7/20 9/15      Understood [1] 10/16 20/12 21/22 21/24
stay [1] 30/8
                           thank you [4] 10/21        10/9 11/18 11/19 12/1    unfold [1] 13/4         Washington [9] 1/5
stenography [1] 5/20
                            17/20 29/21 29/22         12/15 13/2 13/6 13/19    unilaterally [1] 18/16  1/16 2/17 4/8 4/13 4/17
Stephen [2] 5/6 6/21
                           Thanks [1] 8/20            15/7 15/7 19/15 20/13    UNITED [6] 1/1 1/3      5/4 5/7 5/18
steve.nickelsburg [1]                                                           1/10 6/4 6/8 32/8
                           Thanksgiving [2]           20/15 20/22 21/1 23/4                            way [5] 21/11 26/20
 5/9
                            30/13 30/19               24/9 28/4 30/2 30/4      United States [1] 32/8 26/24 28/11 29/18
still [4] 7/12 7/14 9/11
                           that [178]                 30/23 31/4               United States of [1]    wc.com [1] 4/9
 14/4
                           that's [20] 7/13 7/21     thought [4] 9/14 9/18      6/4                    we [85]
stops [1] 28/14
                            9/9 9/25 10/21 13/13      17/25 26/17              unreasonable [2] 22/7 we believe [3] 16/16
Street [8] 1/15 2/17                                                            22/10                  17/6 20/20
                            17/16 17/17 17/18        thoughts [2] 29/11
 2/22 3/4 3/18 4/12 5/3
                            17/19 18/4 22/23 22/23    29/14                    until [3] 25/6 28/6     we will [1] 14/6
 5/7
                            23/3 24/23 27/7 27/16    three [2] 20/10 22/9       31/25                  we'd [1] 21/19
subject [2] 19/8 33/6
                            28/16 32/6 32/7          through [10] 11/24        up [4] 9/16 14/11 27/22 we'll [8] 12/16 13/19
subjects [2] 16/22 17/8                                                         28/8                   25/21 27/14 31/21
                           their [10] 8/6 9/1 9/7     17/25 24/16 26/2 26/24
submission [1] 12/10
                            9/16 9/24 10/4 13/17      28/4 28/5 28/11 29/3     update [1] 8/17         31/24 32/11 32/19
submissions [1] 24/9
                            20/2 20/6 23/16           30/9                     upon [2] 20/6 21/9      we're [12] 7/1 12/25
submit [1] 28/10
                           them [10] 10/14 13/20     time [15] 7/20 8/5 8/18   us [15] 5/6 7/13 13/13 16/18 18/20 19/23
subpoena [1] 20/14                                                              13/16 13/17 14/12      22/24 23/9 29/17 30/12
                            14/25 15/6 15/22 15/23    9/17 11/25 15/9 17/22
subpoenas [2] 19/12                                                             14/13 14/24 15/8 15/21 31/4 31/16 31/17
                            16/1 16/12 24/20 26/15    18/13 20/20 24/21
 21/25
                           themselves [1] 7/24        24/23 25/7 26/7 29/2      21/12 25/10 28/9 30/18 we've [6] 7/12 14/2
such [2] 12/20 19/17                                                            31/2                   14/19 16/2 16/23 23/3
                           then [14] 7/2 7/12 7/17    29/19
sufficiently [2] 24/3
                            9/17 12/25 13/7 19/17    timetable [2] 24/1        usdoj.gov [2] 1/17      week [4] 24/6 24/20
 29/13
                            24/1 24/18 26/7 28/6      25/18                     1/23                   30/8 32/4
suggest [1] 24/12
                            28/7 28/25 31/24         timing [2] 14/21 25/3     useful [5] 12/19 22/17 weeks [4] 9/2 9/25
suggested [1] 23/2                                                              27/16 29/1 30/7        14/1 29/6
                           there [12] 8/8 11/14      titled [1] 33/4
Suite [3] 1/21 2/10 3/5
                            12/10 14/8 15/2 15/4     today [6] 8/2 8/5 9/11    usual [2] 28/16 28/17 well [13] 6/24 10/21
summarily [1] 11/15
                            17/8 17/25 18/1 22/14     26/7 30/11 30/12         Utah [1] 8/25           13/24 18/4 23/12 24/9
summary [5] 28/6                                                                                       25/4 25/5 25/11 26/22
                            24/4 32/14               Today's [1] 24/6
 28/18 28/19 28/24 29/3
                           there's [5] 7/17 17/15    together [8] 7/5 12/2     V                       31/7 31/9 32/8
suppose [1] 18/15                                                              validate [1] 18/18
                            23/5 28/20 30/5           14/1 17/23 24/17 27/22                           were [12] 7/5 9/15 9/16
sure [7] 16/19 17/13                                                           variety [1] 13/17       10/4 10/19 17/22 18/6
 19/3 19/4 21/20 24/24     thereafter [2] 24/20       28/10 31/22
                            24/22                    told [1] 22/13            various [1] 28/7        22/2 26/17 26/18 27/2
 27/14                                                                         vast [2] 11/12 14/3
                           therefore [1] 33/6        Tom [1] 31/1                                      27/3
surprise [1] 27/2                                                              versus [1] 6/4
                           these [13] 13/15 13/18    too [1] 17/23                                     West [2] 2/17 4/4
Susan [2] 4/11 6/19                                                            very [12] 12/13 12/15 what [36]
                            14/1 18/20 20/3 22/1     took [3] 10/17 10/18
suspect [2] 26/7 29/7                                                           13/13 13/13 14/22
                            23/16 23/21 26/12         27/1                                             what's [3] 19/22 20/16
SUTCLIFFE [1] 5/3                                                               16/21 19/11 20/1 20/4 25/2
                            26/20 26/21 26/24 30/1   top [1] 16/10
sworn [2] 16/7 16/7                                                             21/8 24/21 32/18
                           they [34]                 topics [2] 13/15 13/18                            whatever [1] 22/1
Sysco [3] 12/12 26/14                                                          VIA [1] 1/9
                           they're [1] 9/6           transcript [3] 1/9 5/20                           when [9] 10/3 10/17
 27/1                                                                          vibrant [1] 9/11
                           they've [1] 23/15          33/3                                             13/8 16/25 20/2 21/4
T                          thing [5] 10/1 10/2       transcription [1] 5/20    view [2] 20/17 25/2     21/5 23/16 27/16
                            14/8 24/17 29/25         travel [1] 30/13          views [1] 13/18         where [5] 7/2 7/21
take [5] 20/22 21/17
                           things [7] 7/2 12/20      trial [8] 21/10 26/13     volume [6] 14/14 16/13 17/14 23/8 24/2
 21/23 29/2 30/25
                            13/3 14/9 18/20 20/23     28/7 28/8 28/11 28/20     16/15 16/15 19/17      whether [13] 7/7 8/8
taken [1] 19/20                                                                 20/12
                            22/9                      29/1 29/5                                        8/15 11/23 12/22 19/19
taking [1] 15/9
                           think [33] 7/3 11/3       true [1] 9/4              volumes [1] 23/23       19/21 20/14 23/1 26/18
talk [7] 8/2 8/3 8/21
                            11/17 12/19 13/3 13/14   truth [1] 22/6            voluminous [1] 27/4     27/6 28/23 30/3
 16/25 17/1 30/9 32/19
                            13/20 13/25 14/21 15/7   try [2] 24/10 31/12       voluntary [1] 19/12     which [12] 7/18 13/3
talked [1] 11/24
                                                                          40


W       Case 1:20-cv-03010-APM Document 56 Filed 12/01/20 Page 40 of 40
which... [10] 16/20
16/22 17/3 18/12 19/24
21/13 27/3 28/12 28/18
29/10
who [2] 15/2 23/21
who's [1] 23/25
whole [2] 12/12 24/17
whom [2] 20/11 20/12
why [3] 21/13 31/24
31/25
will [18] 7/9 11/9 14/6
15/9 19/20 22/15 22/17
22/20 24/10 26/1 26/2
26/3 26/23 28/18 29/2
29/5 30/22 30/24
William [4] 5/14 33/2
33/10 33/11
WilliamPZaremba [1]
5/19
WILLIAMS [1] 4/7
WILSON [1] 4/11
window [1] 23/15
witnesses [3] 22/15
22/16 23/19
won't [1] 23/22
wondering [1] 21/24
words [1] 19/13
work [3] 22/24 24/16
32/13
worked [1] 13/25
working [1] 28/9
works [2] 31/1 31/14
would [38]
wrapping [1] 9/16
wrong [1] 16/11
wsgr.com [2] 4/14
4/14
Y
Yeah [2] 17/17 31/1
year [1] 16/21
Yes [2] 15/13 18/9
yet [2] 7/12 22/16
York [1] 8/24
you [90]
you know [4] 13/3 27/3
 28/8 28/19
you'd [1] 28/9
you'll [2] 23/21 26/3
you're [5] 17/22 23/14
 23/18 27/23 28/16
you've [2] 14/7 25/9
your [43]
Your Honor [31] 6/3
 8/12 9/19 11/1 13/11
 14/2 14/5 14/9 15/19
 16/20 18/9 19/4 20/19
 21/20 24/13 25/19
 27/13 27/19 27/23
 29/21 29/22 30/24 31/4
 31/7 31/16 31/17 31/19
 32/6 32/8 32/16 32/17
Z
Zaremba [4] 5/14 33/2
33/10 33/11
